UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6962



RAYMOND SINGLETON,

                                            Plaintiff - Appellant,

          versus


BRENDA LEWIS, SRN,

                                              Defendant - Appellee,

          and

GEORGE HINKLE, Warden; DOCTOR RODA; T.
GASKINS, LPN; HILL; MRS. JOHNSON; SERGEANT
WOOLARD,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-96-469-3)


Submitted:   February 12, 1998         Decided:     February 26, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Raymond Singleton, Appellant Pro Se.   David Ernest Boelzner,
Michael Lawrence Goodman, WRIGHT, ROBINSON, OSTHIMER & TATUM,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).



PER CURIAM:

        Raymond Singleton appeals the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court and deny Singleton's pending motions for discovery, general
relief, production of documents, and appointment of counsel.*
Singleton v. Hinkle, No. CA-96-469-3 (E.D. Va. Jan. 29; July 29,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.



                                                           AFFIRMED


    *
      Singleton's notice of appeal, filed on June 19, 1997, speci-
fies only the June 11, 1997 order denying his motion to file an
amended complaint. We note, however, that his informal brief was
filed within the appeal period from the final order of January 29,
1997 and complies with Fed. R. App. P. 3(c). Accordingly, we con-
strue this informal brief as a notice of appeal from the January
29, and July 29, 1997 orders. See Smith v. Barry, 502 U.S. 244, 248
(1992) (holding that informal brief filed within appeal period may
serve as notice of appeal where it complies with requirements of
Fed. R. App. P. 3.); McLaurin v. Fischer, 768 F.2d 98, 101 (6th
Cir. 1985) (noting that appeal from final judgment calls into ques-
tion all previous rulings leading to judgment).
                                   2